t c memo united_states tax_court antonio b secapure petitioner v commissioner of internal revenue respondent docket no filed date charles e smith jr for petitioner daniel j parent for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax for for failure to a file a return and b pay estimated_tax after concessions the issues for decision are whether petitioner’s basis in property related to a chevron gas station business that he sold in was zero as respondent contends or dollar_figure as petitioner contends we hold that petitioner’s basis was dollar_figure whether petitioner is liable for additions to tax for for a failure_to_file an income_tax return and b failure to pay estimated_tax we hold that he is unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in hercules california when he filed the petition in this case he was married in and in petitioner and his wife owned rental real_estate properties in richmond california they claimed depreciation_deductions for these rental properties on their income_tax return b the chevron station purchase by petitioner in in petitioner paid dollar_figure to buy lease rights tools equipment office fixtures accessories inventory and goodwill related to and the right to operate a chevron gas station located pincite macdonald ave richmond california petitioner and the seller allocated the dollar_figure purchase_price to tools equipment office fixtures accessories inventory and goodwill as follows tools and equipment1 goodwill leasehold right motor fuel inventory dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tools and equipment included office fixtures and accessories the seller leased to petitioner the building and land on which the chevron gas station is located from to petitioner bought the building and land in petitioner’s sale of the chevron gas station business in petitioner sold tools equipment office fixtures inventory and goodwill related to and the right to operate the chevron gas station business but not the building and land on which it is located for dollar_figure the buyers signed a document entitled business opportunity purchase agreement and deposit receipt in which they agreed to buy the chevron gas station business in and pay petitioner as follows dollar_figure big_number big_number dollar_figure paid_by buyers at close of escrow loan from 3d party assumed by buyers to be paid as follows dollar_figure which includes principal and interest pincite percent per month petitioner paid a dollar_figure commission to joy associates inc the agent for the buyers and a dollar_figure commission to counties west real_estate the agent for petitioner for their services in connection with the sale of the chevron gas station business in the buyers made payments to petitioner on the dollar_figure loan totaling dollar_figure of that amount dollar_figure was interest and dollar_figure was principal also in petitioner leased the land and building to the buyers c petitioner’s other income in in petitioner received taxable pension income of dollar_figure and taxable interest_income of dollar_figure in addition to the interest from the installment_sale of the chevron gas station business d petitioner’s returns alberto s nunez nunez prepared and signed as preparer petitioner and petitioner’s spouse’s joint return on date petitioner and his spouse also signed that return on date they claimed no deduction for depreciation related to the chevron gas station business on their return petitioner applied for and received an automatic 4-month extension to file his return nunez prepared a joint return for petitioner and his spouse nunez signed the return on date petitioner paid nunez dollar_figure to prepare that return petitioner and his spouse did not report the sale of the chevron gas station business on their return petitioner and his spouse reported dollar_figure of tax due on their return in respondent prepared and processed a substitute for return for petitioner’s tax_year opinion a petitioner’s basis in property related to his chevron gas station busine sec_1 contentions of the parties petitioner had an original_basis of dollar_figure in the chevron gas station business in respondent contends that petitioner’s basis in property related to the chevron gas station business that he sold in was zero petitioner contends that his basis in in the property other than the land and building related to the chevron gas station business was the dollar_figure purchase_price plus dollar_figure for improvements to the chevron gas station whether petitioner bought and sold only intangible_property petitioner testified that he bought and sold only a non- depreciable right to use the chevron name and that he did not buy by pretrial order we ordered the parties to file pretrial memos at trial we ordered the parties to file posttrial briefs respondent complied with these orders petitioner did not under these circumstances it would be appropriate to default petitioner on all issues for which he bears the burden_of_proof 84_tc_693 affd without published opinion 789_f2d_917 4th cir furniss v commissioner tcmemo_2001_137 mcgee v commissioner tcmemo_2000_308 pace v commissioner tcmemo_2000_300 hartman v commissioner tcmemo_1999_176 however we decide this case on the record as it stands our understanding of petitioner's position is based on his petition opening statement and trial testimony or sell any equipment we disagree petitioner’s purchase document provides that petitioner bought tools equipment office fixtures accessories goodwill and inventory needed to operate the chevron gas station in petitioner sold tools equipment office fixtures accessories and inventory needed to operate and the right to operate the chevron gas station the sale document states that petitioner sold the chevron gas station business including all improvements fixtures equipment these documents contradict petitioner’s testimony that he did not buy or sell equipment or other depreciable_property we give more weight to the documentary_evidence on this point than to petitioner’s testimony in petitioner and the seller allocated dollar_figure of the dollar_figure purchase_price to goodwill goodwill was not depreciable in sec_1_167_a_-3 income_tax regs the basis of depreciable_property is reduced by the amount of allowable_depreciation even if the taxpayer does not claim a depreciation deduction sec_1016 sec_1_1016-3 income_tax regs petitioner has not shown that he had any basis remaining in property other than dollar_figure for goodwill he sold relating to sec_197 provides that goodwill is amortized ratably over years sec_197 generally does not apply to property acquired before date omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_540 the chevron gas station in we conclude that petitioner had a basis of dollar_figure when he sold the gas station in whether petitioner paid dollar_figure for improvements petitioner testified and contends that in he purchased about dollar_figure in improvements including a gas dispenser pump underground piping and equipment to monitor leaks we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor and consistency of statements made by the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 n we are not persuaded by petitioner’s testimony for several reasons first petitioner did not claim any depreciation related to improvements for the chevron gas station business on his and his spouse’s income_tax return however petitioner and his wife knew about depreciation_deductions because they claimed depreciation_deductions for rental real_estate on their return second petitioner offered no documentary_evidence or other corroboration that he we treat petitioner as bearing the burden_of_proof because the record does not show that the examination commenced after date and petitioner does not contend and has offered no evidence that sec_7491 applies in this case had purchased those items third petitioner’s testimony lacked credibility in other areas such as his testimony that he neither bought nor sold equipment or tools which as discussed above was inconsistent with the documents prepared at the time of the sale conclusion we concluded that petitioner’s basis in the chevron gas station property he sold in was dollar_figure b whether petitioner is liable for the addition_to_tax for for failure_to_file petitioner contends that he and his spouse filed their federal_income_tax return a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 in court proceedings arising in connection with examinations beginning after date sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose the addition_to_tax under sec_6651 dennis brown brown a revenue_agent for respondent testified that according to respondent’ sec_4 dennis brown an agent for respondent testified that respondent prepared a substitute for return and processed it in this suggests that the examination began before date and that sec_7491 does not apply administrative file petitioner did not file a return for thus respondent has met the burden of production if applicable relating to petitioner's liability for the addition_to_tax for failure to timely file petitioner testified and contends that he filed his income_tax return and that exhibit 7-p is an unsigned copy of that return he contends that he would not have paid dollar_figure to have a return prepared but not file it he further points out that brown testified that it is possible that respondent could lose a return petitioner answered yes when he was asked on direct examination if he had filed a return he provided no other details about filing his return he did not recall when he filed the return exhibit 7-p states that petitioner owed dollar_figure in tax petitioner testified that he believed that he had paid the dollar_figure but he offered no documentary_evidence eg a canceled check showing that he had as discussed above in paragraphs a-2 and a-3 petitioner’s testimony that he bought in and sold in only intangible nondepreciable rights was not credible similarly petitioner’s testimony that he filed a return is unconvincing nunez prepared a joint return for petitioner and his spouse but respondent did not receive it we conclude that petitioner and his spouse did not file it petitioner bears the burden of proving that his failure_to_file was due to reasonable_cause and not willful neglect see united_states v boyle supra petitioner did not offer evidence showing that he had reasonable_cause for not filing his return we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file his income_tax return c whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for we have jurisdiction to review this determination because petitioner did not file a return for sec_6665 meyer v commissioner 97_tc_555 to be liable for the addition_to_tax under sec_6654 a taxpayer must have underpaid or failed to pay estimated_tax for the year in issue sec_6654 a taxpayer is liable for the addition_to_tax for failure to pay estimated_tax unless the taxpayer shows that he or she meets one of the exceptions provided in sec_6654 none of which apply here brown reviewed respondent’s administrative file in this case and testified that petitioner made no tax_payments for thus respondent meets the burden of production if applicable under sec_7491 petitioner alleged in the petition that all of respondent’s adjustments were wrong but he offered no evidence and made no argument on this issue we conclude that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for to reflect concessions and the foregoing decision will be entered under rule as discussed in note above it appears that sec_7491 does not apply in this case
